internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b02-plr-107636-00 date date number release date index number legend distributing controlled shareholder shareholder shareholder business a business b business c business d business e state x a b c year dear this letter responds to your authorized representatives’ letter dated march plr-107636-00 in which you requested rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated may june july and date the material information submitted for consideration is summarized below distributing is an accrual basis state x corporation operating on a week fiscal_year ending on the saturday nearest december distributing is engaged directly and indirectly through its subsidiaries in businesses a b c d and e each of these businesses has been conducted for more than five years distributing has outstanding a shares of voting common_stock which is owned by shareholder b shareholder c and shareholder c controlled is a corporation to be formed under the laws of state x for the purpose of independently operating business e controlled will have outstanding a shares of voting common_stock all of which will be held initially by distributing controlled will have no securities outstanding the taxpayer has supplied financial information which indicates that distributing’s businesses a b c d and e each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the hazardous nature of business b subjects business e to possible significant environmental liabilities under various state and federal statutes including the comprehensive environmental response compensation and liability act cercla and the resource conservation and recovery act rcra the insurance policies of distributing do not include coverage for environmental liability in addition distributing has demonstrated that defects in the products manufactured by business b and accidents associated with the operations of business a business c and business d may produce significant liabilities accordingly in order to protect business e from the risks of distributing’s other businesses distributing has proposed the following transaction i ii distributing will transfer all of the business e assets to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with business e distributing will then distribute all of the issued and outstanding_stock of controlled to shareholder shareholder and shareholder on a pro- rata basis the following additional representations have been made in connection with the proposed transaction plr-107636-00 a b c d e f g h i j no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of its present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose risk reduction the distribution of the stock of controlled is motivated in whole or substantial part by such corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k the income_tax_liability for the taxable_year in which the investment_credit plr-107636-00 l m n o p q property is transferred is not required to be adjusted pursuant to sec_50 as a result of the transaction because the transaction is one to which sec_381 applies distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of the distribution of controlled stock there is no plan or intention for there to be any intercorporate debt between distributing and controlled subsequent to the distribution of controlled stock except as may arise in the ordinary course of business any subsequent debt arrangement would not constitute stock_or_securities of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled based solely upon the information submitted and the representations made we rule as follows a the transfer of the assets of business e by distributing to controlled solely in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets followed by the distribution of all of the controlled stock to shareholder shareholder and shareholder will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 b no gain_or_loss will be recognized by distributing upon the transfer of the plr-107636-00 business e assets to controlled in exchange for the stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the business e assets in exchange for the controlled stock sec_1032 the basis of each asset received by controlled from distributing will be the same as the basis of that asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each asset received by controlled from distributing will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder shareholder and shareholder upon the receipt of the controlled stock sec_355 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock to shareholder shareholder and shareholder sec_361 the aggregate basis of the distributing stock and the controlled stock in the hands of shareholder shareholder and shareholder immediately after the distribution will be the same as the basis of the distributing stock in the hands of shareholder shareholder and shareholder immediately prior to the distribution sec_358 and sec_1_358-1 such aggregate basis will be allocated between the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by shareholder shareholder and shareholder will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 c d e f g h i j no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax plr-107636-00 treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely associate chief_counsel corporate charles m levy reviewer cc corp by
